DETAILED ACTION

This office action is in response to the reply filed on 08/05/2021.  Claims 1, 5, 7-13, 17-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 03/12/2018 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-10-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lau et al. (US Patent or PG Pub. No. 20170149325, hereinafter ‘325).

a voltage regulator (e.g., 100, Fig. 1) to generate an output voltage (e.g., Output, see Fig. 1); and 
bleed circuit (e.g., 120), coupled to the voltage regulate, that is activated during a shutdown process (e.g., process of 200) to reduce the output voltage and prevent restarting of the output voltage (e.g., when Vout reaching Vovp_red of Fig. 3, or when Vout reaching Vovp_full of Fig. 4, see Figs. 1-4), wherein the bleed circuit comprises a comparator (e.g., the comparator such as 634 for step 224, 270, see [0021][0035][0037] [0038], Fig, 1-2, 6) to generate an output from comparing the output voltage (via 622) and a programmable threshold (e.g., Vlimit can be programed to Vovp_red, or Vovp_full, see Fig. 2, 6); 
wherein the output controls engagement of the bleed circuit during the shutdown process (e.g., see the output of step 224, 270 of Fig. 2 and 634 of Fig. 6); 
wherein when the output voltage is higher than the threshold during the shutdown process (via e.g. 634), the output of the comparator causes the bleed circuit to engage in reducing the output voltage (e.g., Output voltage reduced after reaching Vovp_red of Fig. 2, and after reaching Vovp_full of Fig. 4), and the comparator prevents the voltage regulator from restarting and powering up the output voltage. (e.g., the loop of step 270-280 when Vout >Vlimit, see Fig. 2-4)
Claim 5, ‘325 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein when the output voltage is higher than the threshold during the 
Claim 8, ‘325 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein when the output voltage is no longer higher than the threshold during the shutdown process, the output of the comparator allows the voltage regulator to restart (e.g., the loop of step 270-290-220-222 when Vout <Vlimit, see Fig. 2). 
Claim 9, ‘325 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein when the output voltage is no longer higher than the threshold during the shutdown process, the output the comparator allows a sequencer (e.g.,  sequence of step 270-290-220-222 when Vout <Vlimit) to restart, wherein the sequencer controls a sequence of operations (e.g., the sequence of operations of step 270-290-220-222 when Vout <Vlimit) involving at least the voltage regulator (e.g., activating or deactivating the regulator of step 222, see Fig. 2). 
Claim 10, ‘325 teaches the limitations of claim 9 as discussed above.  It further teaches that wherein when the output voltage is no longer higher than the threshold during the shutdown process, the output of the comparator causes the bleed circuit to disengage from reducing the output voltage (e.g., the regulator activated at step 222 after Vout <Vlimit at step 270, see Fig. 2-3). 
Claim 11, ‘325 teaches the limitations of claim 9 as discussed above.  It further teaches that wherein when the output voltage is no longer higher than the threshold during the shutdown process, the output of the comparator causes the bleed circuit to disengage from reducing the output voltage during restart after the shutdown process. 
Claim 12, ‘325 teaches the limitations of claim 1 as discussed above.  It further teaches that a non-volatile memory powered by the output voltage (e.g., the non-volatile memory, see [0021][0039]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. [US 20170149325 A1] in view of ZHU et al. [US 20190124736 A1]. 
Claim 7, ‘325 teaches the limitations of claim 1 as discussed above.  ‘325 does not explicitly disclose that wherein the bleed circuit comprises a resistor coupled to a switch controlled by the output. 
’736 teaches [Fig. 2] a bleed circuit (e.g., 230) comprises a resistor (R2) coupled to a switch (e.g. M2, SW1) controlled by the output (e.g., see Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of Lau to include the arrangement of ZHU for improved current discharge control (e.g., see Abstract, Fig. 1).
Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. [US 20170149325 A1] in view of Ki [US 20190179685 A1]. 
Claim 7, ‘325 teaches a method implemented in a power management integrated circuit (e.g., see Fig. 1-6), the method comprising: 
generating, using a voltage regulator (e.g., 100, Fig. 1) of the power management integrated circuit (e.g., 120, Fig. 1,), an output voltage (e.g., Output, see Fig. 1); and 
during a shutdown process (e.g., process of 200, see Figs. 2, 6): 
activating a bleed function (e.g., the bleed function of 120, see [0025)] of the power management integrated circuit; and 

comparing (e.g., the comparating by such as 634 for step 224, 270, see [0021][0035][0037][0038], Fig, 1-2, 6) the output voltage to a threshold (e.g., Vlimit can be programed to Vovp_red, or Vovp_full, see Fig. 2, 6); generating an output from the comparing (via 622); and allowing (e.g., the loop of step 270-290-220-222 when Vout <Vlimit, see Fig. 2) or preventing (e.g., the loop of step 270-280 when Vout >Vlimit, see Fig. 2-4) restart  of the output voltage based on the output generated from the comparing; 
deactivating the bleed function in response the output voltage being lower than the threshold. (e.g., steps of 220-224, see Fig. 2, Fig. 6) 
‘325 does not explicitly disclose that receiving from outside of the power management integrated circuit, and storing the threshold for the comparing. 
‘685 teaches a power management system (e.g., see Fig. 1-2]) having receiving (e.g., via 102) from outside of the power management integrated circuit (e.g., 110, Fig. 1), and storing the threshold for the comparing (e.g., step 208, 210, Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the arrangement of ’325 to include the arrangement as disclosed by 685 to improve auto-response speed and efficiency in response to changes in power demand. 

Allowable Subject Matter
Claim 18 is allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 18, the prior art does not disclose or suggest a method, primarily,… programming into a power management integrated circuit a threshold according to a voltage requirement of a non-volatile memory; … coupling the power management integrated circuit and the non-volatile memory in a memory system; wherein: during a normal operation of the memory system, the power management integrated circuit generates and supplies a voltage to the non-volatile memory; … during a shutdown process of the memory system, a bleed function of the power management integrated circuit reduces the voltage below the threshold before allowing restart of the memory system; wherein the threshold is programmed into the power management integrated circuit before the power management integrated circuit is connected to the non-volatile memory in the memory system; … wherein the threshold is programmed into the power management integrated circuit after the power management integrated circuit and the non-volatile memory are assembled in the memory system.


Response to Argument

Applicant's arguments filed on 08/05/2021 have been fully considered.  After carefully review the prior arts presented in the previous office action dated 05/05/2021 Examiner agreed with the previous Examiner’s rejections of claims 1, 5, 7-13, 17 based on these prior arts on record.  Therefore, the ground of the rejections of claims 1, 5, 7-13, 17 are maintained in the current office action.  Examiner has tried to contact and called Applicant’s representative to update the findings before sending the current action, and left message indicating that the new action will be sent out if not call back received in one week.  So far no response has been received.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838